Exhibit 10

NINTH AMENDMENT

THIS NINTH AMENDMENT (this “Amendment”) dated as of January 25, 2016 to the
Credit Agreement referenced below is by and among ACADIA HEALTHCARE COMPANY,
INC., a Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto, the Lenders identified on the signature pages hereto and
BANK OF AMERICA, N.A., in its capacity as Administrative Agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to that certain Amended and Restated Credit Agreement dated as
of December 31, 2012 (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent; and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders, the Required Pro Rata Facilities Lenders and
the Required Revolving Lenders have agreed to such modifications to the Credit
Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Amendments to the Credit Agreement effective as of the date hereof. The
following amendments shall become effective on the date hereof.

2.1. The following definitions are added to Section 1.01 in the appropriate
alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

2.2. In clause (d) of the definition of Defaulting Lender in Section 1.01 the
“or” between clauses (i) and (ii) is replaced with a comma and a new clause
(iii) is inserted to read as follows:

or (iii) become the subject of Bail-in Action

2.3. In the definition of Excluded Property in Section 1.01 existing clause
(k) is renumbered (l) and a new clause (k) is inserted to read as follows:

(k) personal property with an aggregate fair market value (as reasonably
determined by the Borrower) of less than $500,000 located in a building (i) on a
Mortgaged Property and (ii) in a special flood hazard area,

2.4. Section 2.15(b) is amended and restated to read as follows:

(b) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in LIC Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment. Subject to
Section 11.20, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation

2.5. In Section 2.16(i)(i) the phrase “and shall not be later than the earliest
maturity date of any Tranche B Term Facility” is deleted.

2.6. In Section 2.16(i)(ii) the phrase “and shall not be longer than the
remaining Weighted Average Life of any Tranche B Term Facility” is deleted.

2.7. A new Section 6.27 is inserted to read as follows:

6.27 EEA Financial Institution.

Neither the Borrower nor any of its Subsidiaries are an EEA Financial
Institution.

2.8. Section 8.02(g) is amended in its entirety to read as follows:

(g) Permitted Acquisitions and investments in Foreign Subsidiaries consisting of
the acquisition consideration necessary to consummate such Permitted
Acquisition;

 

2



--------------------------------------------------------------------------------

2.9. A new Section 11.20 is inserted in the Credit Agreement to read as follows:

11.20. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

3. Amendments to the Credit Agreement effective on the Ninth Amendment Effective
Date. The following amendments shall become effective only upon the occurrence
of the Ninth Amendment Effective Date (defined below).

3.1. The following definition is added to Section 1.01 in the appropriate
alphabetical order:

“Ninth Amendment Effective Date” means the date the “Closing Date” occurs as
defined in that Certain Sale and Purchase Deed, dated as of December 31, 2015
among Whitewell UK Investments 1 Limited, as purchaser, the Borrower, as
purchaser guarantor and the sellers identified on schedule 1 thereto and Appleby
Trust (Jersey) Limited, as trustee of the Priory Equity Plan Employee Trust.

3.2. In clause (a) of the definition of Excluded Property in Section 1.01 the
“and” between clauses (i) and (ii) is replaced with a comma and a new clause
(iii) is inserted to read as follows:

and (iii) with respect to any real property acquired by any Loan Party after the
effective date of the Ninth Amendment to this Agreement, $5,000,000,

 

3



--------------------------------------------------------------------------------

3.3. Sections 8.02(m), (n) and (o) are amended in their entirety to read as
follows:

(m) Investments in non-Wholly Owned Subsidiaries and joint ventures, in each
case which are not Loan Parties, in an aggregate amount (as of the date such
Investment is made) not to exceed (i) in any period of four consecutive fiscal
quarters, 10% of total assets of the Borrower and its Subsidiaries on a
consolidated basis as of the end of the fiscal quarter most recently ended for
which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b) and (ii) during the term of this Agreement, 12.5% of
total assets of the Borrower and its Subsidiaries on a consolidated basis as of
the end of the fiscal quarter most recently ended for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b), provided that
the aggregate amount of Investments made pursuant to this Section 8.02(m) plus
the aggregate amount of Investments made pursuant to Section 8.02(n) shall (as
of the date such Investment is made) not exceed 25% of total assets of the
Borrower and its Subsidiaries on a consolidated basis as of the end of the
fiscal quarter most recently ended for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b) during the term of this
Agreement;

(n) Investments by any Loan Party in any Foreign Subsidiary that is not a Loan
Party, in an aggregate amount (as of the date such Investment is made) not to
exceed (i) in any period of four consecutive fiscal quarters, 10% of total
assets of the Borrower and its Subsidiaries on a consolidated basis as of the
end of the fiscal quarter most recently ended for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b) and
(ii) during the term of this Agreement, 15% of total assets of the Borrower and
its Subsidiaries on a consolidated basis as of the end of the fiscal quarter
most recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b), provided that the aggregate amount of
Investments made pursuant to this Section 8.02(n) plus the aggregate amount of
Investments made pursuant to Section 8.02(m) shall (as of the date such
Investment is made) not exceed 25% of total assets of the Borrower and its
Subsidiaries on a consolidated basis as of the end of the fiscal quarter most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b) during the term of this Agreement; and

(o) Investments of a nature not contemplated in the foregoing clauses in an
aggregate amount (as of the date such Investment is made) not to exceed 1% of
total assets of the Borrower and its Subsidiaries on a consolidated basis as of
the end of the fiscal quarter most recently ended for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b).

 

4



--------------------------------------------------------------------------------

3.4. Sections 8.11(a) and (b) are amended in their entirety to read as follows:

(a) Consolidated Leverage Ratio. Solely for the benefit of the Pro Rata
Facilities Lenders, permit, without the approval of the Required Pro Rata
Facilities Lenders, the Consolidated Leverage Ratio determined as of the end of
any fiscal quarter of the Borrower set forth below to be greater than the ratio
set forth below:

 

Fiscal Quarter Ending

   Maximum Consolidated
Leverage Ratio

September 30, 2015

   6.50:1.0

December 31, 2015

   6.00:1.0

March 31, 2016

   6.75:1.0

June 30, 2016

   6.75:1.0

September 30, 2016

   6.75:1.0

December 31, 2016

   6.25:1.0

March 31, 2017

   6.00:1.0

June 30, 2017

   6.00:1.0

September 30, 2017

   6.00:1.0

December 31, 2017

   5.50:1.0

March 31, 2018

   5.50:1.0

June 30, 2018

   5.50:1.0

September 30, 2018

   5.50:1.0

December 31, 2018 and thereafter

   5.00:1.0

(b) Consolidated Senior Secured Leverage Ratio. Solely for the benefit of the
Pro Rata Facilities Lenders, permit, without the approval of the Required Pro
Rata Facilities Lenders, the Consolidated Senior Secured Leverage Ratio
determined as of the end of any fiscal quarter of the Borrower set forth below
to be greater than the ratio set forth below:

 

Fiscal Quarter Ending

   Maximum Consolidated
Senior Secured Leverage
Ratio

September 30, 2015

   3.75:1.0

December 31, 2015

   3.75:1.0

March, 31, 2016

   3.75:1.0

June 30, 2016

   3.75:1.0

September 30, 2016

   3.75:1.0

December 31, 2016 and thereafter

   3.50:1.0

4. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of executed counterparts of this
Amendment properly executed by a Responsible Officer of each Loan Party, the
Required Lenders, the Required Pro Rata Facilities Lenders, the Required
Revolving Lenders and the Administrative Agent.

5. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

6. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document are true and correct in all material
respects on and as of the date

 

5



--------------------------------------------------------------------------------

hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date, and (b) no Default exists.

7. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.

8. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment does not in any manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Loan Documents.

9. FATCA. Borrower hereby certifies to the Administrative Agent and the Lenders
that the obligations of the Borrower set forth in the Credit Agreement, as
modified by this Amendment, qualify as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i). From and after the
effective date of the Amendment, the Borrower shall indemnify the Administrative
Agent, and hold it harmless from, any and all losses, claims, damages,
liabilities and related interest, penalties and expenses, including, without
limitation, Taxes and the fees, charges and disbursements of any counsel for any
of the foregoing, arising in connection with the Administrative Agent’s
treating, for purposes of determining withholding Taxes imposed under FATCA, the
Loans as qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i). Notwithstanding the foregoing,
the Borrower and the Administrative Agent shall treat the Tranche B Term Loan as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i). The Borrower’s obligations hereunder shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all of the
Obligations.

10. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

11. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

12. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Ninth Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:   ACADIA HEALTHCARE COMPANY, INC., a Delaware corporation   By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   President   GUARANTORS:   ABILENE
BEHAVIORAL HEALTH, LLC,     a Delaware limited liability company     ABILENE
HOLDING COMPANY, LLC,     a Delaware limited liability company     ACADIA
MANAGEMENT COMPANY, LLC,     a Delaware limited liability company     ACADIA
MERGER SUB, LLC,     a Delaware limited liability company     ACADIANA ADDICTION
CENTER, LLC,     a Delaware limited liability company     ADVANCED TREATMENT
SYSTEMS, LLC,     a Virginia limited liability company     ASCENT ACQUISITION,
LLC,     an Arkansas limited liability company     ASCENT ACQUISITION - CYPDC,
LLC,     an Arkansas limited liability company     ASCENT ACQUISITION - PSC,
LLC,     an Arkansas limited liability company     ASPEN EDUCATION GROUP, INC.,
    a California corporation     ASPEN YOUTH, INC.,     a California corporation
    ATS OF CECIL COUNTY, LLC,     a Virginia limited liability company     ATS
OF DELAWARE, LLC,     a Virginia limited liability company     ATS OF NORTH
CAROLINA, LLC,     a Virginia limited liability company     AUSTIN BEHAVIORAL
HOSPITAL, LLC,     a Delaware limited liability company     AUSTIN EATING
DISORDERS PARTNERS, LLC,     a Missouri limited liability company     BATON
ROUGE TREATMENT CENTER, LLC,     a Louisiana limited liability company     By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary  

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  BAYSIDE MARIN, INC.,   a Delaware corporation  

BCA OF DETROIT, LLC,

a Delaware limited liability company

 

BECKLEY TREATMENT CENTER, LLC,

a West Virginia limited liability company

 

BEHAVIORAL CENTERS OF AMERICA, LLC,

a Delaware limited liability company

 

BELMONT BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

 

BGI OF BRANDYWINE, LLC,

a Virginia limited liability company

 

BOWLING GREEN INN OF PENSACOLA, LLC,

a Virginia limited liability company

 

BOWLING GREEN INN OF SOUTH DAKOTA, INC.,

a Virginia corporation

 

CALIFORNIA TREATMENT SERVICES, LLC

a California limited liability company

 

CAPS OF VIRGINIA, LLC,

a Virginia limited liability company

 

CARTERSVILLE CENTER, LLC,

a Georgia limited liability company

 

CASCADE BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

 

CASCADE BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

 

CENTER FOR BEHAVIORAL HEALTH-HA, LLC,

a Pennsylvania limited liability company

 

CENTER FOR BEHAVIORAL HEALTH-ME, INC.,

a Maine corporation

 

CENTER FOR BEHAVIORAL HEALTH-PA, LLC,

a Pennsylvania limited liability company

 

CENTERPOINTE COMMUNITY BASED SERVICES, LLC,

an Indiana limited liability company

 

CHARLESTON TREATMENT CENTER, LLC,

a West Virginia limited liability company

 

CLARKSBURG TREATMENT CENTER, LLC,

a West Virginia limited liability company

 

COMMODORE ACQUISITION SUB, LLC,

a Delaware limited liability company

 

CRC ED TREATMENT, LLC,

a Delaware limited liability company

  By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary  

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  CRC GROUP, LLC,   a Delaware limited liability company  

CRC HEALTH, LLC,

a Delaware limited liability company

 

CRC HEALTH OREGON, INC.,

an Oregon corporation

 

CRC HEALTH TENNESSEE, LLC,

a Tennessee limited liability company

 

CRC RECOVERY, INC.,

a Delaware corporation

 

CRC WISCONSIN RD, LLC,

a Wisconsin limited liability company

 

CROSSROADS REGIONAL HOSPITAL, LLC,

a Delaware limited liability company

 

DELTA MEDICAL SERVICES, LLC,

a Tennessee limited liability company

 

DETROIT BEHAVIORAL INSTITUTE, INC.,

a Massachusetts corporation

 

DHG SERVICES, LLC,

a Delaware limited liability company

 

DISCOVERY HOUSE-CC, LLC,

a Pennsylvania limited liability company

 

DISCOVERY HOUSE-CU, LLC,

a Pennsylvania limited liability company

 

DISCOVERY HOUSE MA, INC.,

a Massachusetts corporation

 

DISCOVERY HOUSE MONROEVILLE, LLC,

a Pennsylvania limited liability company

 

DISCOVERY HOUSE OF CENTRAL MAINE, INC.,

a Maine corporation

 

DISCOVERY HOUSE TV, INC.,

a Utah corporation

 

DISCOVERY HOUSE UTAH, INC.,

a Utah corporation

 

DISCOVERY HOUSE WC INC.,

a Maine corporation

 

DISCOVERY HOUSE, LLC,

a Pennsylvania limited liability company

 

DISCOVERY HOUSE-BC, LLC,

a Pennsylvania limited liability company

  By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary  

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  DISCOVERY HOUSE-BR, INC.,   a Maine corporation  

DISCOVERY HOUSE-GROUP, LLC,

a Delaware limited liability company

 

DISCOVERY HOUSE-HZ, LLC,

a Pennsylvania limited liability company

 

DISCOVERY HOUSE-LT, INC.,

a Utah corporation

 

DISCOVERY HOUSE-NC, LLC,

a Pennsylvania limited liability company

 

DISCOVERY HOUSE-UC, INC.,

a Utah corporation

 

DMC-MEMPHIS, LLC,

a Tennessee limited liability company

 

DUFFY’S NAPA VALLEY REHAB, LLC,

a Delaware limited liability company

 

EAST INDIANA TREATMENT CENTER, LLC,

an Indiana limited liability company

 

EVANSVILLE TREATMENT CENTER, LLC,

an Indiana limited liability company

 

FOUR CIRCLES RECOVERY CENTER, LLC,

a Delaware limited liability company

 

GALAX TREATMENT CENTER, LLC,

a Virginia limited liability company

 

GENERATIONS BH, LLC,

an Ohio limited liability company

 

GREENBRIER ACQUISITION, LLC,

a Delaware limited liability company

 

GREENBRIER HOLDINGS, L.L.C.,

a Louisiana limited liability company

 

GREENBRIER HOSPITAL, L.L.C.,

a Louisiana limited liability company

 

GREENBRIER REALTY, L.L.C.,

a Louisiana limited liability company

 

GREENLEAF CENTER, LLC,

a Delaware limited liability company

 

HABILITATION CENTER, LLC,

an Arkansas limited liability company

 

HABIT OPCO, INC.,

a Delaware corporation

  By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary  

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  HERMITAGE BEHAVIORAL, LLC,   a Delaware limited liability company  

HMIH CEDAR CREST, LLC,

a Delaware limited liability company

 

HUNTINGTON TREATMENT CENTER, LLC,

a West Virginia limited liability company

 

INDIANAPOLIS TREATMENT CENTER, LLC,

an Indiana limited liability company

 

KIDS BEHAVIORAL HEALTH OF MONTANA, INC.,

a Montana corporation

 

LAKELAND HOSPITAL ACQUISITION, LLC,

a Georgia limited liability company

 

MCCALLUM GROUP, LLC,

a Missouri limited liability company

 

MCCALLUM PROPERTIES, LLC,

a Missouri limited liability company

 

MILLCREEK SCHOOL OF ARKANSAS, LLC,

an Arkansas limited liability company

 

MILLCREEK SCHOOLS, LLC,

a Mississippi limited liability company

 

MILWAUKEE HEALTH SERVICES SYSTEM, LLC

a California limited liability company

 

NORTHEAST BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

 

OHIO HOSPITAL FOR PSYCHIATRY, LLC,

an Ohio limited liability company

 

OPTIONS TREATMENT CENTER ACQUISITION CORPORATION,

an Indiana corporation

 

PARKERSBURG TREATMENT CENTER, LLC,

a West Virginia limited liability company

 

PARK ROYAL FEE OWNER, LLC,

a Delaware limited liability company

 

PHC MEADOWWOOD, LLC,

a Delaware limited liability company

 

PHC OF MICHIGAN, INC.,

a Massachusetts corporation

 

PHC OF NEVADA, INC.,

a Massachusetts corporation

 

PHC OF UTAH, INC.,

a Massachusetts corporation

 

PHC OF VIRGINIA, LLC,

a Massachusetts limited liability company

  By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary  

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  PINEY RIDGE TREATMENT CENTER, LLC,   a Delaware limited liability company  

PSYCHIATRIC RESOURCE PARTNERS, LLC,

a Delaware limited liability company

 

QUALITY ADDICTION MANAGEMENT, INC.,

a Wisconsin corporation

 

R.I.S.A.T., LLC,

a Rhode Island limited liability company

 

REBOUND BEHAVIORAL HEALTH, LLC,

a South Carolina limited liability company

 

RED RIVER HOLDING COMPANY, LLC,

a Delaware limited liability company

 

RED RIVER HOSPITAL, LLC,

a Delaware limited liability company

 

REHABILITATION CENTERS, LLC,

a Mississippi limited liability company

 

RESOLUTE ACQUISITION CORPORATION,

an Indiana corporation

 

RICHMOND TREATMENT CENTER, LLC,

an Indiana limited liability company

 

RIVERVIEW BEHAVIORAL HEALTH, LLC,

a Texas limited liability company

 

RIVERWOODS BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

 

ROLLING HILLS HOSPITAL, LLC,

an Oklahoma limited liability company

 

RTC RESOURCE ACQUISITION CORPORATION,

an Indiana corporation

 

SAHARA HEALTH SYSTEMS, L.L.C.,

a Louisiana limited liability company

 

SAN DIEGO HEALTH ALLIANCE,

a California corporation

 

SAN DIEGO TREATMENT SERVICES, LLC

a California limited liability company

 

SEVEN HILLS HOSPITAL, INC.,

a Delaware corporation

 

SHAKER CLINIC, LLC,

an Ohio limited liability company

 

SHELTERED LIVING INCORPORATED,

a Texas corporation

 

SIERRA TUCSON INC.,

a Delaware corporation

  By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary  

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

 

SKYWAY HOUSE, LLC,

a Delaware limited liability company

 

SOBER LIVING BY THE SEA, INC.,

a California corporation

 

SONORA BEHAVIORAL HEALTH HOSPITAL, LLC,

a Delaware limited liability company

 

SOUTHERN INDIANA TREATMENT CENTER, LLC,

an Indiana limited liability company

 

SOUTHWESTERN CHILDREN’S HEALTH SERVICES, INC.,

an Arizona corporation

 

SOUTHWOOD PSYCHIATRIC HOSPITAL, LLC,

a Pennsylvania limited liability company

 

STRUCTURE HOUSE, LLC,

a Delaware limited liability company

 

SUCCESS ACQUISITION, LLC,

an Indiana limited liability company

 

SUWS OF THE CAROLINAS, INC.,

a Delaware corporation

 

TEN LAKES CENTER, LLC,

an Ohio limited liability company

 

TEXARKANA BEHAVIORAL ASSOCIATES, L.C.,

a Texas limited liability company

 

THE CAMP RECOVERY CENTER, LLC,

a California limited liability company

 

TK BEHAVIORAL, LLC,

a Delaware limited liability company

 

TK BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

 

TRANSCULTURAL HEALTH DEVELOPMENT, INC.,

a California corporation

 

TREATMENT ASSOCIATES, INC.,

a California corporation

 

VALLEY BEHAVIORAL HEALTH SYSTEM, LLC,

a Delaware limited liability company

 

VERMILION HOSPITAL, LLC,

a Delaware limited liability company

 

VILLAGE BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

 

VIRGINIA TREATMENT CENTER, LLC,

a Virginia limited liability company

  By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary  

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

 

VISTA BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

 

VISTA BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

 

VITA NOVA, LLC,

a Rhode Island limited liability company

 

VOLUNTEER TREATMENT CENTER, LLC,

a Tennessee limited liability company

 

WCHS, INC.,

a California corporation

 

WEBSTER WELLNESS PROFESSIONALS, LLC,

a Missouri limited liability company

 

WELLPLACE, INC.,

a Massachusetts corporation

 

WHEELING TREATMENT CENTER, LLC,

a West Virginia limited liability company

 

WHITE DEER REALTY, LLC,

a Pennsylvania limited liability company

 

WHITE DEER RUN, LLC,

a Pennsylvania limited liability company

 

WICHITA TREATMENT CENTER INC.,

a Kansas corporation

 

WILLIAMSON TREATMENT CENTER, LLC

a West Virginia limited liability company

 

WILMINGTON TREATMENT CENTER, LLC,

a Virginia limited liability company

 

YOUTH AND FAMILY CENTERED SERVICES OF NEW MEXICO, INC.,

a New Mexico corporation

 

YOUTH CARE OF UTAH, INC.,

a Delaware corporation

  By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   Vice President and Assistant Secretary    
TEN BROECK TAMPA, LLC, a Florida limited liability company   THE REFUGE, A
HEALING PLACE, LLC, a Florida limited liability company   By:  

/s/ Brent Turner

    Name:   Brent Turner     Title:   President  

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A., as Administrative Agent   By:  

/s/ Linda Lov

    Name:   Linda Lov     Title:   Assistant Vice President   LENDERS:   BANK OF
AMERICA, N.A.,     as a Lender, L/C Issuer and Swing Line Lender     By:  

/s/ Suzanne B. Smith

    Name:   Suzanne B. Smith     Title:   SVP     FIFTH THIRD BANK     By:  

/s/ Thomas Avery

    Name:   Thomas Avery     Title:   Relationship Manager     CITIBANK, N.A.  
  By:  

/s/ Alvaro De Velasco

    Name:   Alvaro De Velasco     Title:   Vice President     ROYAL BANK OF
CANADA     By:  

 

    Name:       Title:       REGIONS BANK     By:  

/s/ Joseph A. Miller

    Name:   Joseph A. Miller     Title:   Managing Director  

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK   By:  

/s/ Thomas Randolph

    Name:   Thomas Randolph     Title:   Managing Director     By:  

/s/ Jeff Ferrell

    Name:   Jeff Ferrell     Title:   Managing Director     MUFG UNION BANK,
N.A.     By:  

/s/ Brian McNany

    Name:   Brian McNany     Title:   Director     UBS AG, STAMFORD BRANCH    
By:  

/s/ Darlene Arias

    Name:   Darlene Arias     Title:   Director     By:  

/s/ Houssem Daly

    Name:   Houssem Daly     Title:   Associate Director     RAYMOND JAMES BANK,
N.A.     By:  

/s/ Alexander L. Rody

    Name:   Alexander L. Rody     Title:   Senior Vice President     HEALTHCARE
FINANCIAL SOLUTIONS, LLC   By:  

/s/ Danielle K. Katz

    Name:   Danielle K. Katz     Title:   Duly Authorized Signatory     CADENCE
BANK, N.A.   By:  

/s/ William H. Crawford

    Name:   William H. Crawford     Title:   EVP  

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  CAPITAL ONE, N.A.   By:  

/s/ Ali Zaidi

    Name:   Ali Zaidi     Title:   Authorized Signatory     BANK OF MONTREAL  
By:  

/s/ Eric Oppenheimer

    Name:   Eric Oppenheimer     Title:   Managing Director     PINNACLE BANK  
  By:  

/s/ Allison H. Jones

    Name:   Allison H. Jones     Title:   Senior Vice President     FIRST
TENNESSEE BANK   By:  

 

    Name:       Title:       CAPITAL BANK N.A.   By:  

/s/ Rebecca L. Hetzer

    Name:   Rebecca L. Hetzer     Title:   SVP     CAPSTAR BANK     By:  

/s/ John Teasley

    Name:   John Teasley     Title:   SVP     DEUTSCHE BANK AG NEW YORK BRANCH  
By:  

/s/ Michael Winters

    Name:   Michael Winters     Title:   Vice President     By:  

/s/ Peter Cucchiara

    Name:   Peter Cucchiara     Title:   Vice President  

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  AVENUE BANK     By:  

/s/ Carol S. Titus

    Name:   Carol S. Titus     Title:   Senior Vice President     WELLS FARGO
PRINCIPAL LENDING, LLC     By:  

 

    Name:       Title:    

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  JEFFERIES FINANCE LLC     By:  

/s/ J. Paul McDonnell

    Name:   J. Paul McDonnell     Title:   Managing Director     JFIN CLO 2007
LTD.     BY:   Apex Credit Partners, as Collateral Manager     By:  

/s/ Stephen Goetschius

    Name:   Stephen Goetschius     Title:   Managing Director     JFIN CLO
2014-II LTD.     JFIN CLO 2014 LTD.     JFIN CLO 2012 LTD.     JFIN CLO 2013
LTD.     JFIN CLO 2015 LTD.     BY:   Apex Credit Partners, as Portfolio Manager
    By:  

/s/ Stephen Goetschius

    Name:   Stephen Goetschius     Title:   Managing Director  

[Additional signature pages of Term Loan B Lenders intentionally omitted]